Case 2:12-cv-03319-SDW-SCM Document      72 Filed
                             40 Paterson Street     03/28/19
                                                Benjamin H. Haftel Page 1 of 1 PageID: 697
                                        New Brunswick, NJ 08901    Of Counsel
                         Tel: (732) 545-4717 Fax: (732) 545-4579   bhaftel@hoaglandlongo.com
                                         www.hoaglandlongo.com




                                               March 28, 2019


 VIA ECF
 Hon. Steven C. Mannion, U.S.M.J.
 Martin Luther King Building & U.S. Courthouse
 50 Walnut Street, Room 5060
 Newark, New Jersey 07101


        Re:    Armstrong v. Andover Subacute & Rehab Center Services One, Inc., et al.
               Civil Action No. 2:12-CV-3319-SDW-SCM

 Dear Judge Mannion:

         This firm represents Defendant Sanjay K. Jain, M.D. in the above referenced action.
 Plaintiff/Relator as well as codefendants have consented to extend the time within which Dr. Jain
 may Answer, Move, or Otherwise Reply for a period of 21 days. The current deadline to file a
 pleading is Monday, April 1, 2019. That would make the response to the Amended Pleading due
 on or before Monday, April 22, 2019. We inadvertently already filed a Local Rule 6.1(b)
 application. My apologies for any confusion.

        Thank you for Your Honor’s anticipated courtesy and cooperation with regarding to this
 request. Should Your Honor have any questions, we will gladly set up another telephone
 conference to address this issue.


                                                     Respectfully Yours,



                                                     BENJAMIN H. HAFTEL
 BHH:stc
 cc: All Counsel of Record (via ECF)
